Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 09/23/21, 05/06/21, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 05/06/21 are objected because some elements in the specification are not described clearly in drawings. 
            Current specification, page 15, paragraph [0037] disclosed: “the rotational objective lens assembly 104 includes a rotational driver 116 to drive the rotational bearing 114. For example, the rotational driver 116 may include, but is not limited to, one or more gears to drive a mechanical bearing, magnetic drivers to rotate magnetic bearings, or the like. The rotational driver 116 may further include one or more actuators, drivers, and/or control circuitry to control the motion and position of the dark-field objective lens 106.”  However, no drawings disclosed the following elements: gears, magnetic drivers, control circuitry.  In the other words, no drawings disclosed the relationships and positions of these elements.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

5.          Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. 2007/0013901) in view of Behrend et al. (U.S. Pub. No. 2001/0194176). Hereafter “Araki ‘848” and “HH”.
            Regarding Claim(s) 37, Kim teaches dark-filed measurement, ([0012-0014]) 
           aligning a sample to a field of view of a dark-field objective lens, wherein the dark- field objective lens includes an entrance aperture and an exit aperture at symmetrically- opposed azimuth angles with respect to an optical axis of the dark-field objective lens, (figure 3, positioning substrate 55; Lens module 57 is not different from dark-field objective lens.  Figures 4A-B, opening 59a, 57a is not different from an entrance aperture, opening 59b, 57b is not different from exit aperture at symmetrically- opposed azimuth angles with respect to an optical axis 60c of the dark-field objective lens 57);
           illuminating the sample with an illumination beam through the entrance aperture at the selected azimuth angle, (figure 3, incident light 63a through the entrance aperture at the first beam path 60a; [0051-0053]), wherein a portion of the illumination beam reflected by the sample exits the dark-field objective lens through the exit aperture as a reflected illumination beam, (figure 3, reflected light 63n through the exit aperture at the second beam path 60b; [0051-0053]);
              collecting measurement light from the sample within a collection numerical aperture of the dark-field objective lens, (figure 3, camera 61, lens module 57; [0057]); and
             generating one or more measurements associated with the sample based on the measurement light, ([0057]; Claim 11).
           However, Kim does not teach rotating the dark-field objective lens to align the entrance aperture along a selected azimuth angle for a measurement.  Behrend teaches rotating the dark-field objective lens to align the entrance aperture along a selected azimuth angle for a measurement, ([0228]; Figures 33, 34, 35, rotating dark-field illuminator 3302 is a portion of dark-field lens module 3300 and 112).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kim by rotating the dark-field objective lens to align the entrance aperture along a selected azimuth angle for a measurement in order to receive dark field scattered light through plurality of waveguide light source, (Behrend, {0228]).
            Regarding Claim(s) 38, Kim teaches leveling the sample to provide that the reflected illumination beam reflected exits the dark-field objective lens through the exit aperture, ([0058-0059]; Figure 3, elements 60b, 55, 63n).


Allowable Subject Matter
6.	Claims 1-36 would be allowable if the objection were overcome.
7.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 22. 
8.          As claims 1 and 22, the prior art of record taken alone or in combination, fails to disclose or render obvious a dark-field optical system or a rotational objective lens assembly comprising a dark-field objective lens configured to collect measurement light from a sample within a collection numerical aperture, wherein the dark-field objective lens includes an entrance aperture and an exit aperture at symmetrically-opposed azimuth angles with respect to an optical axis of the dark-field objective lens; a rotational bearing to allow rotation of at least a part of the dark-field objective lens including the entrance aperture and the exit aperture around the optical axis; and a rotational driver to control a rotational angle of the entrance aperture; a multi-angle illumination sub-system configured to illuminate the sample with an illumination beam through the entrance aperture at any of two or more illumination azimuth angles, wherein a portion of the illumination beam reflected by the sample exits the dark-field objective lens through the exit aperture as a reflected illumination beam, wherein an azimuth angle of the illumination beam on the sample is selectable by rotating the dark-field objective lens to any of the two or more illumination azimuth angles using the rotational objective lens assembly; in combination with the rest of the limitations of claims 1 and 22.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
				
November 3, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877